Citation Nr: 0839729	
Decision Date: 11/19/08    Archive Date: 11/25/08

DOCKET NO.  06-16 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
hammertoes 1 through 5, left foot.

2.  Entitlement to an evaluation in excess of 10 percent for 
hammertoes 1 through 5, right foot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The veteran served on active duty from October 1982 to 
December 1984.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  In September 2008, the veteran 
testified before the undersigned Veterans Law Judge at the RO 
via videoconference.  A transcript of that hearing has been 
incorporated into the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

The veteran was last evaluated by VA in October 2004.  In the 
notice of disagreement dated in February 2005, the veteran 
said that his service-connected disability had worsened to 
the extent that an increased evaluation was warranted.  

The United States Court of Appeals for Veterans Claims has 
held that when a veteran claims that a disability is worse 
than when originally rated (or last examined by VA), and the 
available evidence is too old to adequately evaluate the 
current state of the condition, VA must provide a new 
examination.  See Olsen v. Principi, 3 Vet. App. 480, 482 
(1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).

Accordingly, in order to properly assess the veteran's 
service-connected hammertoes, 1 through 5, right and left 
feet, under VA's Schedule for Rating Disabilities, he must be 
afforded a new examination that considers contemporaneous 
findings pertinent to all applicable criteria for a higher 
rating.  38 U.S.C.A. § 5103A(d); 38 C.F.R. Part 4.  

In addition, an attempt should be made to request outstanding 
private records that the veteran identified at the September 
2008 Board hearing.  In this regard, the veteran testified 
that he had been receiving ongoing private medical treatment 
for his feet and had undergone an examination of his feet 
within the past year.  Although the record was held open for 
30 days in September 2008 in order to allow the veteran time 
to obtain these outstanding records and submit them to VA, 
they are not on file.  Thus, VA must make an attempt to 
obtain these identified relevant records.  38 U.S.C.A. 
§ 5103A(b).  The veteran also testified in September 2008 
that he completed a VA Vocational Rehabilitation Program as a 
result of his service-connected foot disabilities.  
Accordingly, an attempt must be made to obtain the veteran's 
VA Vocational Rehabilitation Folder.  38 U.S.C.A. § 5103A(c).

Based on the foregoing, the case is REMANDED for the 
following action:

1.  Contact the veteran in writing and ask 
that he provide information (dates of 
treatment, addresses and names of medical 
facilities) regarding treatment for his 
hammertoe disability, right and left feet.  
If the veteran fails to respond or provide 
additional information, that should be 
noted in the claims folder.  If additional 
information is received, efforts should be 
made to obtain such records.  In any 
event, copies of outstanding VA treatment 
records should be obtained.

2.  The veteran's VA Vocational 
Rehabilitation Folder should be obtained 
and associated with the claims folder.

3.  Schedule the veteran for an 
appropriate VA examination to determine 
the nature and severity of his service-
connected hammertoes, 1 through 5, right 
and left feet.  All indicated tests and 
studies should be performed and all 
findings should be reported in detail.  
Findings should include whether there is 
claw foot in either foot.  The claims 
folder should be made available to the 
examiner for review of pertinent documents 
therein and the examination report should 
reflect that such a review was conducted.  

4.  Readjudicate the claims.  If the 
claims on appeal are not fully granted, 
issue a supplemental statement of the 
case, before returning the case to the 
Board, if otherwise in order.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).

_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

